The picture drawn is nothing but the unfortunately common one of an unhappy marriage. It is perfectly obvious that the parties are temperamentally unsuited to live with each other. There have been disagreements and quarrels though, except for one, the quarrels have not been serious, and an apparent working at cross purposes. However, the marital derelictions fall far short of anything that could by any possibility constitute intolerable cruelty. There is only one act of physical violence in the nine years of the marriage and this was returned in good measure by the plaintiff, who says she responded by biting. Nothing of this kind in the case has been said by her to have had any particular effect on her health, nor has she been obliged to have medical treatment.
The husband is charged with an inclination to flirt with the ladies who roomed in the house and on one occasion there *Page 435 
was a surreptitious osculation and, on another occasion, one was attempted. These acts, while undoubtedly reprehensible, are hardly sufficient to constitute intolerable cruelty, either by themselves or in connection with the other acts charged to the husband.
While it is unfortunate in the extreme that these differences of temperament exist, and while it is obvious that the marriage is unhappy, these are only things that must be borne. It would be impossible for the Court, upon the law as it exists, to dissolve the marriage.
   Judgment for the defendant.